Title: From George Washington to Colonel Thomas Clark, 16 April 1779
From: Washington, George
To: Clark, Thomas



Sir
Head Quarters Middle Brook 16th April 1779.

Inclosed you have the Confessions of William Cole and William Welcher lately executed in Bergen County. I have transmitted them to you, that you may be upon your guard against the persons therein named. If any of them should be found lurking about your Quarters, apprehend them and deliver them immediately to the Civil authority; or if you should be called upon by either of the Governors or the Magistrates of New York or New Jersey to assist them in securing any of the people mentioned by Cole and Welcher, be pleased to furnish the aid required. I would not have you move in the matter without you are called upon by the Civil authority, because you may interfere with some plan that may be laid for the general apprehension of this knot of Villains—You will pay particular attention to the information of the communication carried on between the Country and New York by way of Garlicks House near Fort Lee.
I would recommend to you to be more than commonly vigilant, as I have lately recd advice that the enemy have lately been endeavouring to make themselves acquainted with the situation of our detached posts, undoubtedly with an intent to attempt surprizes upon them.
